Name: Council Regulation (EEC) No 4061/86 of 22 December 1986 amending Regulation (EEC) No 496/86 fixing the initial quantitative restrictions on the import into Portugal of certain processed fruit and vegetable products from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 86 Official Journal of the European Communities No L 371 /3 COUNCIL REGULATION (EEC) No 4061/86 of 22 December 1986 amending Regulation (EEC) No 496/86 fixing the initial quantitative restrictions on the import into Portugal of certain processed fruit and vegetable products from third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 245 of the Act of Accession provides that the Portuguese Republic may, until 31 December 1992, apply quantitative restrictions to imports from third coun ­ tries of the products listed in Annex XXI to the Act, and in particular of certain processed fruit and vegetable products ; Whereas the application of Article 245 of the Act by the Portuguese Republic requires that the quotas for the said products be fixed for 1987 ; Whereas, according to information available, the applica ­ tion of the criteria laid down in Article 245 of the Act results in the quotas in question being fixed at the level shown in this Regulation ; whereas a rate of increase of 15 % should be adopted for 1987 in order to avoid any risk of disturbance of the Portuguese market ; whereas Regulation (EEC) No 496/86 (') should be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 496/86 is hereby amended as follows : ( 1 ) Article 1 ( 1 ) shall be replaced by the following : ' 1 . For 1987, the quotas provided for in Article 245 of the Act of Accession to be applied by the Portu ­ guese Republic to imports from third countries of the processed fruit and vegetable products listed in Annex XXI to the said Act shall be as set out in the Annex hereto .' ; (2) Article 1 (2) shall be deleted. (3) The Annex shall be replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1986. For the Council The President G. SHAW (') OJ No L 54, 1 . 3 . 1986, p. 36 . No L 371 /4 Official Journal of the European Communities 31 . 12. 86 ANNEX (tonnes) CCT heading No Description quotasfof 1987 08.11 20.05 20.06 23 575 467 Fruit provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but in that state for immediate consumption : A. Apricots E. Other/ Jams, fruit jellies, marmalades, fruit puree and fruit pastes, being cooked preparations, whether or not containing added sugar Fruit otherwise prepared or preserved, whether or not containing added sugar or spirit : B. Other : II. Not containing added spirit : a) Containing added sugar, in immediate packings of a net capacity of more than 1 kg : 1 . Ginger 2. Grapefruit segments 3 . Mandarins (including tangerines and satsumas) ; Clementines, wilkings and other similar citrus hybrids 4. Grapes 6. Pears bb) Other 7. Peaches and apricots : ex aa) With a sugar content exceeding 13 % by weight  apricots : bb) Other ex 8 . Other fruits :  Not including cherries 9 . Mixtures of fruit b) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 1 . Ginger 2. Grapefruit segments 3 . Mandarins (including tangerines and satsumas) ; Clementines, wilkings and other similar citrus hybrids 4. Grapes 7. Peaches and apricots : ex aa) With a sugar content exceeding 15 % by weight 22. Apricots bb) Other : 22. Apricots ex 8 . Other fruits :  Not including cherries 9 . Mixtures of fruit c) Not containing added sugar 692 31 . 12. 86 Official Journal of the European Communities No L 371 /5 (tonnes) CCT heading No Description quotasfor 1987 20.07 Fruit juices (including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit : A. Of a density exceeding 1,33 g/cm3 at 20 °C : II . Apple and pear juice ; mixtures of apple and pear juice : III . Other : ex a) Of a value exceeding 30 ECU per 100 kg net weight :  Not including orange and lemon juice ex b) Not specified : Not including orange and lemon juice B. Of a density of 1,33 g/cm3 or less at 20 °C : I. Grape, apple and pear juice (including grape must) ; mixtures of apple and pear juice : a) Of a value of 18 ECU or less per 100 kg net weight : 2. Apple and pear juice 3 . Mixtures of apple and pear juice b) Of a value of 18 ECU or less per ,100 kg net weight : 2. Apple juice 3 . Pear juice 4. Mixtures of apple and pear juice II . Other : ' a) Of a value exceeding 30 ECU per 100 kg net weight : 2. Grapefruit juice 330 3 . Lemon juice and other citrus fruit juices : ex aa) Containing added sugar :  Not including lemon juice ex bb) Other :  Not including lemon juice 4. Pineapple juice 6. Other fruit and vegetable juices 7. Mixtures b) Of a value of 30 ECU or less per 100 kg net weight : 2. Grapefruit juice 4. Other citrus fruit juices 5. Pineapple juice 7. Other fruit and vegetable juices 8 . Mixtures